NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4543-15T4

STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

MARK HUERTAS,

              Defendant-Appellant.

_______________________________________________________________

              Submitted September 26, 2017 – Decided November 14, 2017

              Before Judges Fasciale, Sumners and Moynihan.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Municipal Appeal
              No. 6087.

              Richard P. Blender, attorney for appellant.

              Camelia M. Valdes, Passaic County Prosecutor,
              attorney for respondent (Tom Dominic Osadnik,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant appeals from his de novo conviction for driving

while intoxicated (DWI), N.J.S.A. 39:4-50.                   Defendant moved to

suppress      evidence,    contending     police    lacked    a   reasonable       and
articulable suspicion to stop his motor vehicle.                  His motion was

denied in municipal court, and he pleaded guilty to DWI.                           On

appeal, the Law Division judge upheld the denial of the motion and

imposed the same sentence defendant received in municipal court.

       Defendant's sole argument on appeal is:

            AN ANONYMOUS CALL TO THE POLICE THAT THERE
            "MIGHT BE A DRUNK DRIVER" [WAS] NOT SUFFICIENT
            TO   ESTABLISH    A   REASONABLE   ARTICULABLE
            SUSPICION OF CRIMINAL ACTIVITY SUFFICIENT TO
            JUSTIFY A [STOP] OF A MOTOR VEHICLE.

We conclude the stop of defendant's vehicle was justified because

the    information    received   from    the   caller    and   the    sergeant's

observations prior to effecting the stop provided a reasonable,

articulable    suspicion    that   the      operator    of   the    vehicle      was

intoxicated.    We therefore affirm.

       In reviewing an order denying a motion to suppress, we "uphold

the factual findings underlying [a judge's] decision so long as

those findings are supported by sufficient credible evidence in

the record."    State v. Gamble, 218 N.J. 412, 424 (2014).               We only

reverse if the decision was "so clearly mistaken that the interests

of justice demand intervention and correction."                      Id. at 425

(quoting State v. Elders, 192 N.J. 224 (2007)).                   The "[judge's]

interpretation of the law, however, and the consequences that flow

from    established     facts    are    not    entitled      to    any   special

deference[,]" and are therefore "reviewed de novo."                 Ibid.

                                        2                                   A-4543-15T4
     The Law Division judge found Wanaque Borough police Sergeant

Spillane,    who   performed    the    challenged   motor   vehicle      stop,

received a radio transmission that an off-duty officer from another

municipality observed a vehicle being operated by a driver who was

possibly intoxicated.       The broadcast to Spillane also gave a

description of the vehicle and             its New Jersey license plate

information.       The judge also found that the off-duty officer

informed    the    dispatcher   that   the    operator's    "driving     [was]

erratic" and that the driver "fail[ed] to maintain a lane."

     The judge credited evidence that Spillane, prior to effecting

the motor vehicle stop, "observed defendant's vehicle [for twenty

to twenty-five seconds and saw it] go over towards the left portion

of the lane and touch[] a double yellow line with the left driver's

side and rear tires."      The judge viewed a mobile video recorder

(MVR) video that confirmed defendant's front and rear tires were

on the yellow line for approximately four seconds.           As the officer

pulled the car over, it "appeared to run over the left curb" as

it turned into the QuickChek parking lot, but that observation was

made after he activated his overhead lights.

     It is axiomatic that "a police officer is justified in

stopping a motor vehicle when he has an articulable and reasonable

suspicion that the driver has committed a motor vehicle offense."

State v. Golotta, 178 N.J. 205, 212-13, (2003) (quoting State v.

                                       3                               A-4543-15T4
Locurto, 157 N.J. 463, 470 (1999)).          The reasonable suspicion

needed to initiate an investigative stop requires less than the

quantum of proof necessary to establish probable cause.         Id. at

213.      The State must "demonstrate by a preponderance of the

evidence that it possessed sufficient information to give rise to

the required level of suspicion."      State v. Amelio, 197 N.J. 207,

211 (2008), cert. denied, 556 U.S. 1237, 129 S. Ct. 2402, 173 L.

Ed. 2d 1297 (2009).

       Police officers are permitted to stop an automobile on the

basis of a 9-1-1 call alleging intoxicated driving as long as the

9-1-1 caller "convey[s] an unmistakable sense that the caller has

witnessed an ongoing offense that implicates a risk of imminent

death or serious injury to a particular person such as a vehicle's

driver or to the public at large."       Golotta, supra, 178 N.J. at

221-22.    The call must be made "close in time to his first-hand

observations."     Id. at 222.   Finally, the caller must "provide a

sufficient    quantity   of   information,    such   as   an   adequate

description of the vehicle, its location and bearing, or 'similar

innocent details, so that the officer, and the court, may be

certain that the vehicle stopped is the same as the one identified

by the caller.'"    Ibid. (quoting United States v. Wheat, 278 F.3d

722, 731 (8th Cir. 2001), cert. denied, 537 U.S. 850, 123 S. Ct.

194, 154 L. Ed. 2d 81 (2002)).

                                   4                            A-4543-15T4
       The call from the off-duty officer informed that he had

directly observed the operation of a vehicle by a driver he

believed   to   be   intoxicated.    The   off-duty   officer   told   the

dispatcher the driver was operating erratically and failed to

maintain the lane of travel.        Observation of such operation is

sufficient to justify a DWI stop.          Golotta, supra, 178 N.J. at

209.    Although the manner of operation reported by the off-duty

officer to the dispatcher was not conveyed to Spillane, those

facts, contrary to defendant's argument on appeal, can be used to

establish the State's burden:

           It   is   understood   "that   effective   law
           enforcement cannot be conducted unless police
           officers can act on directions and information
           transmitted by one officer to another and that
           officers, who must often act swiftly, cannot
           be expected to cross-examine their fellow
           officers   about   the  foundation   for   the
           transmitted information." United States v.
           Robinson, 536 F.2d 1298, 1299 (9th Cir. 1976);
           see also United States v. Hensley, 469 U.S.
           221, 230-31, 105 S. Ct. 675, 681, 83 L. Ed.
           2d   604,   613   (1985)    (explaining   that
           information possessed by dispatcher was
           imputed to responding police officers, and
           that dispatcher's knowledge, not responding
           officers', was essential for determining
           probable cause); Whiteley v. Warden of Wyo.
           State Penitentiary, 401 U.S. 560, 568, 91 S.
           Ct. 1031, 1037, 28 L. Ed. 2d 306, 313 (1971)
           (holding that police who arrested and searched
           defendant were entitled to rely and act on
           radio bulletin and stating that "police
           officers called upon to aid other officers in
           executing arrest warrants are entitled to
           assume that the officers requesting aid

                                    5                             A-4543-15T4
           offered   the  magistrate   the  information
           requisite to support an independent judicial
           assessment of probable cause").

           [State v. Crawley, 187 N.J. 440, 457 (2006);
           see also State in the Interest of H.B. 75 N.J.
           243, 265 (1977) (Handler, J., dissenting)
           (stating, "police action must be assessed for
           reasonableness in constitutional terms by
           reference to the sum total of the information
           and   knowledge   available  to   the   police
           collectively and not by the isolated or
           selective consideration of only a part of the
           total composite").]

The reliability of the information provided by the off-duty officer

is presumed.    United States v. Ventresca, 380 U.S. 102, 111, 85

S. Ct. 741, 747, 13 L.Ed. 2d 684, 691 (1965).

     Moreover, the information provided to Spillane, together with

his observations, justified the stop.                   Spillane promptly located

the vehicle that matched the information provided by the off-duty

officer.     Spillane's      observation               of   defendant's      vehicle

buttressed    the    suspicion   that       the    operator       was   intoxicated.

Defendant did not maintain his vehicle within the marked travel

lane as required by N.J.S.A. 39:4-88(b), as confirmed by the MVR.

     The information provided by the off-duty officer, together

with Spillane's own observations, satisfied the reasonable and

articulable    suspicion     standard.        An        urgency   arose   from    the

recognized    fact    that   intoxicated          or    erratic    drivers   pose    a

significant risk of death or injury to themselves and to the



                                        6                                    A-4543-15T4
public.   See Golotta, supra, 178 N.J. at 218.   The stop was

justified.

    Affirmed.




                              7                       A-4543-15T4